DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022, has been entered.  
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-10 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because, while the amended claim1 now requires a single moat that ‘forms a single continuous space between the individual space’, no sufficient and adequate support for such feature was found in the original specification. It is also emphasized that the original schematic drawings cannot be considered as providing sufficient support for the feature in question. Therefore, the instant claims are not commensurate in scope with the original specification. 
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification Terasakill conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification Terasakill conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
With respect to claim 1, it is unclear from the claim language what structural features must configure each depression for receiving an ‘organism’. The ‘individual wells’ lack antecedent basis. 
In claim 13, ‘the formation’ lacks antecedent basis. It is also unclear how the ‘space’ must be structurally inter-related with the ‘moat’ of claim 1. 

 Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person Terasakill be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al.,  [US 20070295741]. 
With respect to claims 1, 6 and 13, Baker discloses a device comprising, as illustrated in Figure 1,,a  substrate  of uniform height /  thickness, having an array of wells [‘depressions’] each defined by respective concave walls, where each depression is clearly capable of receiving cell culture [‘organisms’] as recited. Figure 1 also shows a moat forming a single continuous space around each depression / well and around the substrate, as recited. 

Claim Rejections - 35 USC § 103


9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability Terasakill not be negated by the manner in which the invention was made.

10.	Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Bakeret al.  
	With respect to claims 2-3, Baker does not expressly teach the specific sizes of the depressions and the moat as recited. However, d it would have been clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Baker by having employed micro-plates of various standard or non-standard dimensions [including those recited], in order to have adjusted the array sizes as desired, depending on particulars goals of testing, to diversify the tests to be performed. 
Regarding claims 4, 7, 8, although Baker does not expressly teach the specific             
Plastics / polymers as recited, such materials, as discussed previously, are routinely employed in the art, and it would have been within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Baker by having employed any suitable polymer, such as polystyrene, since these construction materials are well established and commercially available. 
Regarding claim 9-10, although Baker does not expressly teach the devices to meet ANSII / SLAS standards, this would have been a matter of an obvious engineering choice to be made, in order to provide for compatibility with associated standard equipment, if needed, depending on particular goals of testing. It would have been also obvious, with respect to claim 5, to have employed additional trays, to enhance mechanical stability of the assembly. 

Allowable Subject Matter

11.	Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record do not teach, nor fairly suggest a multi-well plate where the second moat must comprise water absorbing crystals as recited.  

Response to Arguments

12.	All of the Applicant s arguments have been fully considered but they are oot in view of new grounds of rejection.   
Conclusion

13.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798